Citation Nr: 9921021	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  95-23 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability secondary to the veteran's service connected tinea 
versicolor.

2.  Entitlement to an increased (compensable) evaluation for 
service connected tinea versicolor.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to March 
1989.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Atlanta, Georgia, Regional 
Office (RO) of the Department of Veterans Affairs (VA). 

The Board notes that the by rating action dated in March 1995, 
the RO had denied the veteran's claim for entitlement to service 
connection for a psychiatric disability on a direct basis.  The 
veteran had submitted a notice of disagreement, but withdrew his 
claim in June 1995.  The current claim is service connection on a 
secondary basis.  This issue was not adjudicated by the RO in 
March 1995.  The current issue is before the Board is as set 
forth on the title page of this decision.

The Board construes the statements made by the veteran during his 
VA examinations as raising the issue of service connection for 
skin disorders, other than tinea versicolor, to include acne.  In 
a February 1994 staement it appears that the veteran filed a 
claim for service connection for apparently arthritis as an 
adjunct condition.  These issues are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable disposition of 
the claim has been obtained.

2.  Service connection is in effect for residuals of a deformity 
of the left clavicle, evaluated as 10 percent disabling, tinea 
versicolor, evaluated as 10 percent disabling, and residuals of 
bilateral ankle sprains, each evaluated as non compensable.  

3.  There is no competent medical evidence of record, which 
establishes a causal relationship between the psychiatric 
disorder, and a service connected disability.

4.  The tinea versicolor involves the shoulders and upper back 
and is manifested by itching.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for a 
psychiatric disorder secondary to the service-connected tinea 
versicolor is not well grounded. 38 U.S.C.A. § 5107 (West 1991).

2.  The schedular criteria for a 10 percent rating evaluation for 
tinea versicolor have been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, §§ 4.7, 4.20, Diagnostic Codes 7899- 
7806 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Psychiatric Disorder

Initially, the Board finds that the veteran's claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991) in that 
his claim is plausible, one that is meritorious on its own or 
capable of substantiation.  See Robinette v. Brown, 8 Vet. 
App. 69, 73-74 (1995); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  This finding is based on a September 1996 statement from 
a VA physician, which indicates the veteran's skin condition was 
resulting in a significant emotional impact.  The Board further 
finds that all relevant evidence is of record and the statutory 
duty to assist has been met.  

Service connection may be granted for a disability which is 
proximately due to or the result of a service connected disease 
or injury.  38 C.F.R. § 3.310 (1998).

The Court has held that a claimant is entitled to service 
connection on a secondary basis when it is shown that the 
claimant's service-connected disability aggravates a non-service 
connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  
The Court stated that, pursuant to 38 U.S.C.A. § 1131 and 38 
C.F.R. § 3.310(a), when aggravation of a veteran's non-service 
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the aggravation. 

The United States Court of Appeals for Veterans Claims (Court) 
has held that a determination concerning a claim for service 
connection requires a finding of a current disability which is 
related to an injury or disease incurred in service. Watson v. 
Brown, 4 Vet.App. 309, 310 (1993); Rabideau v. Derwinski, 2 
Vet.App. 141, 143 (1992).

The veteran is contending that his psychiatric disorder was 
caused by his service connected skin disorder.  Service 
connection is in effect for residuals of a deformity of the left 
clavicle, tinea versicolor, and residuals of bilateral ankle 
sprains, each evaluated as non-compensable.

A review of the veteran's service records reflects no finding 
diagnostic of an acquired psychiatric disorder nor is it 
contended otherwise.  Subsequent to service, the veteran 
underwent a VA medical examination in March 1993.  The veteran 
reported that he had eczema in the axillae, groin and back which 
he claimed itches and it drove him crazy sometimes.  The veteran 
was given diagnoses which included tinea versicolor on trunk; 
mild acne vulgaris on upper back; and tinea pedis, left foot.  
There was no indication of a psychiatric disorder.

The veteran was treated at a VA facility for drug abuse in 
January 1994.  The pertinent diagnoses included cocaine abuse and 
marijuana, and eczema, acne, and tinea pedis.  The veteran was 
hospitalized at a VA facility in January 1995 for detoxification 
for poly drug abuse.  A mental status examination revealed that 
the veteran was pleasant and cooperative and fair in his 
appearance and grooming.  His affect was full range, appropriate 
and nonlabile.  His mood was good and he had logical, coherent, 
goal-directed thought processes.  He denied any suicidal or 
homicidal ideations.  He also denied any perceptual distortion 
but did verbalize that he got paranoid when high on cocaine and 
had visual hallucinations of demons.  He was well oriented in his 
recall memory were above normal.  There was no evidence of 
confabulation.  His insight and judgment were good.  He denied 
any history of physical abuse as a victim or an abuser.  He was 
not considered any danger to self or others.  The veteran was 
admitted to the detox rehabilitation program.  He was discharged 
in February 1995 with diagnoses of Cocaine dependence, alcohol 
dependence, marijuana dependence and nicotine dependence.

The veteran received intermittent treatment at VA facilities from 
1993 to 1996 for skin disorders, variously diagnosed and drug 
rehabilitation, to include group therapy.  A VA examination was 
conducted in March 1996 to evaluate the veteran's service 
connected skin disorder.  The report contains no complaint or 
finding relative to a psychiatric disorder.  

A statement from a VA staff physician, dated in September 1996, 
shows that the veteran had been a patient in the PRRTP program at 
the Atlanta VA Medical Center since June 1995, as well as at the 
dermatology clinic during this time.  The physician indicated 
that the veteran's skin condition appeared to have a significant 
emotional impact, particularly in his relationship with others.  
He related feeling afraid that people were staring at him, 
thinking that his skin lesions were a symptom of a communicable 
disease.  He was self-conscious and reluctant to engage in what 
would otherwise be pleasurable activities such as sports, because 
he felt embarrassed.  He indicated that these feelings also 
inhibited his intimate sexual relationships.  Additionally, he 
related frequently being awakened at night by itching resulting 
in his feeling tired and being unable to perform optimally at 
work the next day.

The veteran testified at a hearing before a hearing officer of 
the RO in September 1996.  He indicated that he was very athletic 
and played a lot of basketball, but that he felt very 
uncomfortable when circumstances required that he take off his 
shirt, due to his skin condition.  He also related that when he 
was intimate with a female, he did not like to be touched because 
he was very self-conscious about his skin.  He indicated that he 
is awakened at night by his skin condition and that he was, 
thereafter, drowsy which adversely affects his work.

The veteran underwent a VA psychiatric examination in June 1997.  
The veteran reported that he had tinea versicolor which caused a 
nervous condition and another skin condition.  Mental status 
examination revealed that the veteran was tall, neatly dressed 
with severe acne on his face and back.  The examiner indicated 
that "in the way he expresses himself about the acne, is like he 
sees the problem ten time worse than it really is."  The 
examiner noted that affect was full and appropriate.  His mood 
was anxious, but not depressed.  There were no auditory or visual 
hallucinations.  There were no suicidal or homicidal thoughts 
expressed at the present time.  There was no psychomotor 
retardation.  Thinking was coherent with tight associations.  
There were no clear-cut delusions elicited.  He complained about 
problems with concentration and memory for recent events. 

 The examiner stated that it was like the veteran had attention 
deficit disorder.  The veteran stated that he had been depressed 
in his senior year and that he admitted having the phobia of 
being with too many people, especially if he needed to talk or 
present a case.  He indicated that he gets extremely upset and 
nervous.  It is not like he cannot do it, fear that it is 
somebody else talking and the voice is coming from someone else 
and they are going to take him apart, not physically, but it is 
extremely embarrassing.  

The assessment was mild to moderate social phobia which was said 
to be a marked and persistent fear of one or more social or 
performance situation in which the person is exposed to 
unfamiliar people or to possibly scrutiny by others.   The 
examiner also indicated that the veteran had body dysmorphic 
disorder that was the preoccupation with an imagined defect in 
appearance, the skin condition.  If a slight physical anomaly was 
present, the person's concern was markedly excessive.  The 
examiner concluded that the condition that might be causing the 
body dysmorphic disorder was not the tinea versicolor, but the 
acne that was a prior condition before service.

The veteran continued to receive intermittent treatment at VA and 
private facilities for various disorders, including skin 
disorders and psychiatric complaints.  

To summarize, the veteran's testimony and statements describing a 
symptom of a disability are considered competent evidence.  
However, a lay person not competent to make a medical diagnosis, 
or to relate a given medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In this regard, a September 1996 medical statement from a VA 
staff physician is to the effect that the veteran's skin disorder 
appeared to have a significant emotional impact, particularly in 
his relationship with others.  However, the statement does not 
specify what skin condition was involved.  Furthermore, the VA 
psychiatrist in June 1997 rendered an opinion that the 
psychiatric disorder, diagnosed as a body dysmorphic disorder, 
was specifically related to the non-service connected acne and 
not to the service connected tinea versicolor.  There is no 
competent medical evidence of record, which specifically shows a 
relationship between the service-connected tinea versicolor and 
the veteran's psychiatric disorder.  Accordingly, the Board finds 
the preponderance of the evidence is against the veteran's claim.  
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995)

The Board finds that the veteran has been informed of the 
requirements for entitlement to service connection through the 
issuance of a statement of the case and of a supplemental 
statement of the case, and that no further obligations exist upon 
VA under Robinette, 8 Vet. App. at 80.

The Board notes that the RO in a rating decision in January 1996 
and a hearing officer's decision in April 1996 denied the 
veteran's claim on the basis that it was not well grounded.  The 
October 1997 supplemental statement of the case reflects that the 
most recent denial was based on the merits of the claim.  The 
Board's decision is likewise based on the merits of the veteran's 
claim.  The Board finds that the veteran has not been prejudice 
pursuant to Bernard v. Brown, 4 Vet.App. 384 (1993). 

The Board notes that, if the veteran produces competent medical 
evidence relating a psychiatric disorder to the service connected 
tinea versicolor, then he may seek to reopen his service 
connection claim, subject to the requirement of submitting new 
and material evidence under 38 U.S.C.A. § 5108(a) (West 1991).


II. Tinea Versicolor 

The Board finds that the veteran has presented a well- grounded 
claim within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
instant claim for entitlement to an increased evaluation for 
service connected tinea versicolor is plausible. The Board finds 
that no further development of the record is necessary before 
appellate disposition is completed.  All records of treatment 
indicated by the veteran have been associated with the claims 
file.  In addition, he was recently examined by the VA and the 
report of the examination has been made part of the records on 
file.  The veteran has not indicated that there are any other 
records that should be obtained prior to further review on 
appeal.  Accordingly, the duty to assist has been met.

Disability ratings are based on the average impairment of earning 
capacity resulting from disability. 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1 (1998).  The percentage ratings for each 
diagnostic code, as set forth in the VA Schedule for Rating 
Disabilities (Schedule), codified in 38 C.F.R. Part 4, represent 
the average impairment of earning capacity resulting from 
disability.  Generally, the degrees of disability specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  

Where entitlement to VA compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.41, 4.42 (1998), 
the regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7 (1998).

For purposes of VA ratings, the degree of disability of the 
veteran's tinea versicolor  is determined by application of the 
criteria set forth in 38 C.F.R. Part 4, § 4.118-2, Diagnostic 
Code 7899-7814 (1998) of the Schedule. Tinea versicolor is a 
disability, which is not specifically listed in the Schedule.  
When an unlisted condition is encountered, it is rated under a 
closely related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (1998).  The veteran's tinea 
versicolor is rated by analogy under the Diagnostic Code 7806 for 
eczema.

The service medical records reflect that the veteran was treated 
for a tinea versicolor.  A VA examination report, dated in March 
1993, contains a diagnosis of tinea versicolor.  The veteran was 
granted service connection for tinea versicolor by rating 
decision dated in September 1993, wherein a noncompensable rating 
was assigned.  The noncompensable rating has remained in effect 
until the current claim.

Diagnostic Code 7806 provides a noncompensable evaluation when 
the disability is manifested by slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small area.  
A 10 percent rating is appropriate when there is exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  A 30 percent is awarded when there is exudation 
or itching constant, extensive lesions, or marked disfigurement.  
A 50 percent rating is warranted for eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant disfigurement.

VA outpatient treatment records dated from 1992 to 1996 show that 
the veteran received intermittent treatment for skin problems, 
variously diagnosed to include eczema, acne, dermatitis, and 
lichen simplex chronicus.  During this time he was also was 
undergoing treatment for drug abuse and drug counseling. 

The veteran underwent a VA examination in December 1996.  The 
examiner indicated that the acneform dermatosis was active in the 
presternal chest, back, and face with mild to moderate 
disfigurement.  However, no tinea versicolor was evident in the 
particular areas usually found in the upper outer arms and chest 
or back.  In the groin there was a rather typical moniliform 
dermatosis in the scrotal sac with erythema but no factitial 
excoriation marks.  The diagnoses included tinea versicolor, 
active duty, treated and resolved; acne of the presternal chest, 
back, face and hairline; and moniliform dermatosis of groin.

A statement from a VA staff physician, dated in September 1996, 
shows that the veteran had been a patient in the PRRTP program at 
the Atlanta VA Medical Center since June 1995, as well as at the 
dermatology clinic during this time.  The physician indicated 
that the veteran's skin condition appeared to have a significant 
emotional impact, particularly in his relationship with others.  
He related feeling afraid that people were staring at him, 
thinking that his skin lesions were a symptom of a communicable 
disease.  He was self-conscious and reluctant to engage in what 
would otherwise be pleasurable activities such as sports, because 
he felt embarrassed.  He indicated that these feelings also 
inhibited his intimate sexual relationships.  Additionally, he 
related frequently being awakened at night by itching resulting 
in his feeling tired and being unable to perform optimally at 
work the next day.

The veteran testified at a hearing before a hearing officer of 
the RO in September 1996.  He indicated that his skin condition 
encompasses his back, chest, groin and anal areas.  He stated 
that he has itching, scaling, lesions, little pustules, and 
discoloration.  He also indicated that he is awakened at night by 
his skin condition and that he is, thereafter, drowsy which 
adversely affects his work.

The veteran underwent a VA skin examination 0n June 2,1997.  At 
that time the veteran complained of itching around the buttocks, 
groin and back, which awakened him at night.

The examination revealed that the veteran undressed with ease.  
On examination of the skin of his face, the veteran had active 
pustular acne in the beard area as well as pitting scars on his 
cheeks from previous acne lesions.  On his trunk, he had active 
pustular acne with scarring and hyperpigmentation on the chest.  
On the back, he had evidence of hyperpigmented macular 
desquamating rash over both shoulders, which extended down on the 
shoulder blades and confined to the upper back.  He also had 
scattered hyperpigmented macules over the shoulders and back from 
previous with current acne.  There was one large patch of 
lichenified skin, which was hyperpigmented and desquamating over 
the left shoulder blade just lateral to the vertebral spinous 
processes.  This area was approximately 8 cm long and 5 cm wide 
and looks thickened from scratching.  In his groin, just lateral 
to the shaft of the penis on the right side, was red macerated 
skin.  There was no desquamation.  On the left side, just lateral 
to the shaft of the penis, he also had red macerated skin with 
some oozing of a clear exudate from the skin.  In the buttocks, 
he had dry skin in the crack of the buttocks and around the anus 
but no lesions were noted and no erythema or oozing was noted but 
there was desquamation of this area.  Color photographs of the 
involve areas were taken and have been associated with the 
veteran's claims folder.  

The assessment was tinea versicolor.  The examiner noted that the 
condition was still present on the shoulders and upper back and 
was being treated by dermatology.  The disability was itchy.  The 
examiner also noted a lichenified patch of skin on the back 
likely secondary to the itching from the tinea versicolor.  The 
final assessment was acne of the face, chest, back and buttocks.  
The examiner opined that the acne was not in any way related to 
the tinea versicolor.  He concluded that the veteran had two 
separate skin conditions and that one was not caused by the other 
or made worse by the other one, however, the presence of acne 
makes the tinea versicolor difficult to treat.

VA and private treatment records dated from June 1997 to July 
1998 show that the veteran was treated intermittently for a skin 
rash.  The veteran was seen at a VA facility on June 9, 1997 for 
itching in the back area and groin.  The assessment was atopic 
dermatitis and lichen simplex chronicus involving the groin.  
When seen in July 1998 inflammatory acne was found on his face 
and back and lichen simplex chronicus in the groin area.

The veteran's statements and testimony which describe the 
symptoms associated with his service connected skin disorder are 
considered to be competent evidence.  However, this evidence must 
be viewed in conjunction with the objective medical evidence of 
record.  

In this regard, the most recent VA examination in June 1997 
confirmed the presence of tinea versicolor on the shoulders and 
upper back with itching and associated 

To summarize, the most recent VA examination found evidence of 
active tinea versicolor which was described as itchy and located 
on the shoulders and upper back with an apparent associated 
lichenified patch of skin on the back.  The subsequent outpatient 
record through July 1998 showed no finding regarding the tinea 
versicolor.  However, skin disorders are subject to periods of 
remission and exacerbation.  In view of the veteran's complaints 
and the finding of the recent VA examination, it is the Board's 
judgment that the degree of impairment resulting from the tinea 
versicolor more nearly approximates the criteria for the next 
higher evaluation per 38 C.F.R. § 4.7, Diagnostic Code 7806.  
Accordingly a 10 percent is warranted. 

However, this same evidence does not demonstrate that a rating in 
excess of 10 percent is in order.  There is no is no evidence of 
constant exudation or constant itching, extensive lesions or 
marked disfigurement.  As previously indicate the outpatient 
records, dated on June 9, 1997 and July 1998, show that the 
veteran's complaints, including itching, were associated with the 
non service connected acne and lichen simplex chronicus. 

Consideration has been given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4 whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  However, the pertinent 
provisions do not provide a basis for a rating in excess of 10 
percent. 


ORDER

Entitlement to service connection for a psychiatric disability 
secondary to the veteran's service connected tinea versicolor is 
denied.  Entitlement to a 10 percent disability rating for tinea 
versicolor is granted, subject to the legal provisions governing 
the payment of monetary awards.





		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

